DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4 and 5 are pending.
Claims 2 and 3 are canceled.

Response to Amendment
The amendments to the claims filed on February 16, 2021 have been entered. Claims 1, 4 and 5 are pending. In regard to claim 3, the objections has been withdrawn.

Allowable Subject Matter
Claims 1, 4 and 5 are allowed. Independent claims 1 and 5 now contain the subject matter indicated as allowable in the previous Office Action.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a mounting structure of a connector shield mounted on a wiring board to cover a connector including a port on a front surface of the connector, wherein: the connector shield each of the mounting portions is positioned and fixed to a corresponding one of the slit through holes by way of the locking hook of that mounting portion being inserted into the corresponding slit through hole and is locked in an edge portion of the corresponding slit through hole, the positioning protrusion and the foot of the inserted mounting portion being inserted into the corresponding slit through hole and engaging with a hole wall surface of the corresponding slit through hole; and in the lower edge side of each of the pair of side plates, a first height dimension from the upper plate in a first lower edge region located on a side of the first direction from the first position is smaller than a second height dimension from the upper plate to a lower surface of the screw fixing portion, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 5, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a mounting structure of a connector shield mounted on a wiring board and configured to cover a connector including a port for a mating connector in a front surface of the connector, wherein: the connector shield comprises: an upper plate covering an upper surface of the connector, a pair of side plates that cover side surfaces of the connector and extend downward from opposite side ends of the upper plate, and a mounting portion provided on a lower edge side of each of the pair of side plates to mount each side plate to the wiring board, the wiring board includes slit through holes each of which is configured to position and fix the mounting portion of one of the pair of side plates; an earth spring interposed between the connector shield and the connector; the mounting portion of each of the pair of side plates comprises: a retainer that is insertable into a corresponding one of the slit through holes and that includes a foot protruding downward from a first position of a lower edge of the side plate and a locking hook protruding forward or rearward from the foot in a first direction, and a positioning protrusion that protrudes downward from a second position of the lower edge of the side plate shifted from the first position in a second direction opposite to the first direction and that is insertable into the corresponding slit through hole; each of the mounting portions is positioned and fixed to a corresponding one of the slit through holes by way of the locking hook of that mounting portion being inserted into the corresponding slit through hole and locked in an edge portion of the corresponding slit and the positioning protrusion of each of the mounting portions (i) is configured to be restricted from being inserted into a corresponding one of the slit through holes until the locking hook of that mounting portion inserted into the corresponding slit through hole is slid in the first direction and an end surface of the foot abuts on the hole wall surface of the corresponding slit through hole and (ii) is configured to be inserted into the corresponding slit through hole after the end surface of the foot of that mounting portion abuts on the hole wall surface of the corresponding slit through hole, as recited in claim 5, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER G LEIGH/Examiner, Art Unit 2831